Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–18, 23, 27, 30–33, 36, 38–39, and 49 have been submitted for examination.  
Claims 1–11, 13–18, 23, 27, 31–33, 36, and 38–39, have been examined and rejected. 
Claims 12, 30, and 49 are objected to.

Allowable Subject Matter
Claims 12, 30, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–11, 18, 27, 36, and 38–39, are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2007/0157234) in view of Glen (8,479,253).
Regarding claim 1, Walker discloses:
A method of providing a video signal to a video sink through an HDMI (High- Definition Multimedia Interface) (“through an HDMI” is interpreted as a preamble statement of intended use rather than a structural or functional limitation.), comprising: 
receiving at a video source from the video sink information on display modes that the video sink supports for display of a received video signal; (Walker, ¶ [0113], “a server […] may determine the available formats of "Desperate Housewives" and compare the requirements of the available formats of "Desperate Housewives" and the capabilities of the user equipment devices in the home network to determine the most suitable formats of "Desperate Housewives" to record”)
receiving video content in a first format at the video source, the video content including data specifying a first display mode;  (Walker, ¶ [0114], “the highest-quality format of "Desperate Housewives" may be recorded and later translated into the formats suitable for display by the user equipment devices in the home network.”)
in response to the information from the video sink indicating that the video sink supports the first display mode, formatting by the video source of the video content received in the first format into a video signal in a second format, (Walker, ¶ [0114], “The recording of "Desperate Housewives" may be translated into the formats suitable to be displayed by the user equipment devices in the home network. For example, a standard-definition user equipment devices may be provided with the recording of "Desperate Housewives" translated into standard definition.”) and 
transmitting the video signal in the second format from the video source to the video sink. (Walker, ¶ [0113], “A user equipment device in the home network that requests the recording of "Desperate Housewives" may be provided with the format of "Desperate Housewives" in the most suitable format to be displayed on the user equipment device. For example, a high-definition user equipment device may be provided with the recording of "Desperate Housewives" in high definition and a cellular phone may be provided with the recording of "Desperate Housewives" in H.264 format.”)
Walker does not explicitly teach “the video signal in the second format comprising a plurality of frames, each of the frames including a specification to display the video signal in the first display mode embedded in a blanking interval of the frame;”.
In a similar field of endeavor Glen teaches:
the video signal in the second format comprising a plurality of frames, (Glen, col. 11, ln. 6–37, “The specific approach for achieving such in-band embedding of indication of video processing capabilities 31 may depend upon the operative video interconnect standard governing the interconnection 16 (if any). For example, embodiments whose interconnection conforms to the HDMI standard or the Consumer Electronics Association CEA 861 standard (Rev. D), the indication 31 could embed the information in one or more secondary data packets, referred to as "Info Frames" or "Info Packets", in the main channel of communication.”) each of the frames including a specification to display the video signal in the first display mode embedded in a blanking interval of the frame; (Glen, col. 11, ln. 6–37, “the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for preparing various formats of content for various display devices as taught by Walker with the system for indicating format in the blanking interval of a frame as taught by Glen, the motivation is “transmitting the indication 31 during the initialization stage, and possibly only during that stage, is that the indication 31 is not likely to change during the period of interconnection of the devices” as taught by Glen (col. 11, ln. 11–16).

Regarding claim 2, Walker and Glen teaches:
The method of claim 1, wherein the video sink includes a display (Walker, ¶ [0105], “Television programming and other video and on-screen options and information may be displayed on display 610. Display 610 may be a monitor, a television, or any other suitable equipment for displaying visual images. In some embodiments, display 610 may be HDTV-capable.”) and the method further comprises: applying a set of image processing techniques (Glen, col. 3, ln. 16–39, “Video sink device 14 is an electronic device that receives video data over interconnection 16 and displays that data as video images. The device 14 is capable of performing video processing upon the received video data prior to displaying the images. The video processing of which the video sink device 14 is capable is wholly or partly the same as the video processing of which video source device 12 is capable (i.e. the video processing capabilities of devices 12 and 14 overlap).”, Walker, ¶ [0075], “Set-top box 204 may also contain a high-definition television tuner for receiving and processing high-definition television channels.”) by the video sink to the video signal in response to the specification embedded in the blanking interval of the frames; (Glen, col. 11, ln. 6–37, “the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals.”) and displaying by the video sink of the processed video signal on the display in the first display mode. (Walker, ¶ [0114], “The recording of "Desperate Housewives" may be translated into the formats suitable to be displayed by the user equipment devices in the home network. For example, a standard-definition user equipment devices may be provided with the recording of "Desperate Housewives" translated into standard definition.”)

Regarding claim 3, Walker and Glen teaches:
The method of claim 1, wherein, in the first format, portions of the video content corresponding to active video are compressed. (Glen, col. 3, ln. 16–39, “Video sink device 14 is an electronic device that receives video data over interconnection 16 and displays that data as video images. The device 14 is capable of performing video processing upon the received video data prior to displaying the images. The video processing of which the video sink device 14 is capable is wholly or partly the same as the video processing of which video source device 12 is capable (i.e. the video processing capabilities of devices 12 and 14 overlap).”, Walker, ¶ [0075], “Set-top box 204 may also contain a high-definition television tuner for receiving and processing high-definition television channels.”)

Regarding claim 4, Walker and Glen teaches:
The method of claim 3, wherein the active video portions of the video content are compressed in a Moving Picture Experts Group (MPEG) format. (Walker, ¶ [0105], “Tuning circuitry such as one or more analog tuners, one or more MPEG-2 decoders or other digital video circuitry, high-definition tuners, or any other suitable tuning or video circuits or combinations of such circuits may also be included as part of circuitry 602. Encoding circuitry (e.g., for converting over-the-air, analog, or digital signals to MPEG signals for storage) may also be provided.”, ¶ [0131], “the interactive media guidance application has determined that the selected program "Desperate Housewives" is available in high definition, standard definition, MPEG-4, and H.264 formats.”)

Regarding claim 5, Walker and Glen teaches:
The method of claim 4, wherein the data specifying a first display mode is received as a supplemental enhancement information (SEI) message. (Glen, col. 11, ln. 6–37, “The specific approach for achieving such in-band embedding of indication of video processing capabilities 31 may depend upon the operative video interconnect standard governing the interconnection 16 (if any). For example, embodiments whose interconnection conforms to the HDMI standard or the Consumer Electronics Association CEA 861 standard (Rev. D), the indication 31 could embed the information in one or more secondary data packets, referred to as "Info Frames" or "Info Packets", in the main channel of communication.”)

Regarding claim 6, Walker and Glen teaches:
The method of claim 1, where the video content in the first format is received from an over-the-top (OTT) content source. (Walker, ¶ [0044], “The television programming (and music programming) may be provided via traditional broadcast, cable, satellite, Internet, or any other means. The programming may be provided on a subscription basis (sometimes referred to as premium programming), as pay-per-view programs, or on-demand such as in video-on-demand (VOD) systems.”)

Regarding claim 7, Walker and Glen teaches:
The method of claim 1, where the video content in the first format is received from a television antenna. (Walker, ¶ [0075], “box 204 may have circuitry for handling cable, over-the-air broadcast, and satellite content.”)

Regarding claim 8, Walker and Glen teaches:
The method of claim 1, where the video content in the first format is received from an internet connection. (Walker, ¶ [0044], “The television programming (and music programming) may be provided via traditional broadcast, cable, satellite, Internet, or any other means. The programming may be provided on a subscription basis (sometimes referred to as premium programming), as pay-per-view programs, or on-demand such as in video-on-demand (VOD) systems.”)

Regarding claim 9, Walker and Glen teaches:
The method of any of claim 1, wherein receiving the video content in a first format includes: reading by the video source of the video content from a medium. (Glen, col. 13, ln. 56–67, “the video source device 12 need not be a CPU box of a PC, but instead may be a DVD player, HD DVD player, Blu-ray disc player, an intermediate video processor (e.g. DVDO.RTM. iScan.TM. VP50), or set-top box (possibly having digital video recording capabilities) for example, or other source of video data. Moreover, the video sink device 14 may be something other than an LCD television, such as another type of television, a monitor or an intermediate video processor for example.”)

Regarding claim 10, Walker and Glen teaches:
The method of claim 9, wherein the medium is a Blu-ray disc. (Glen, col. 13, ln. 56–67, “the video source device 12 need not be a CPU box of a PC, but instead may be a DVD player, HD DVD player, Blu-ray disc player, an intermediate video processor (e.g. DVDO.RTM. iScan.TM. VP50), or set-top box (possibly having digital video recording capabilities) for example, or other source of video data. Moreover, the video sink device 14 may be something other than an LCD television, such as another type of television, a monitor or an intermediate video processor for example.”)

Regarding claim 11, Walker and Glen teaches:
The method of claim 9, wherein the medium is a DVD (digital versatile disc). (Glen, col. 13, ln. 56–67, “the video source device 12 need not be a CPU box of a PC, but instead may be a DVD player, HD DVD player, Blu-ray disc player, an intermediate video processor (e.g. DVDO.RTM. iScan.TM. VP50), or set-top box (possibly having digital video recording capabilities) for example, or other source of video data. Moreover, the video sink device 14 may be something other than an LCD television, such as another type of television, a monitor or an intermediate video processor for example.”)

Regarding claim 18, Walker discloses:
A video source device, comprising 
a content source interface configured to receive video content, including data specifying a first display mode, in a first format; (Walker, ¶ [0113], “a server […] may determine the available formats of "Desperate Housewives" and compare the requirements of the available formats of "Desperate Housewives" and the capabilities of the user equipment devices in the home network to determine the most suitable formats of "Desperate Housewives" to record”)
a transmitter interface configured to receive from a video sink information on display modes that the video sink supports for display of a received video signal (Walker, ¶ [0114], “the highest-quality format of "Desperate Housewives" may be recorded and later translated into the formats suitable for display by the user equipment devices in the home network.”) and to transmit to the video sink a video signal in a second format; (Walker, ¶ [0113], “A user equipment device in the home network that requests the recording of "Desperate Housewives" may be provided with the format of "Desperate Housewives" in the most suitable format to be displayed on the user equipment device. For example, a high-definition user equipment device may be provided with the recording of "Desperate Housewives" in high definition and a cellular phone may be provided with the recording of "Desperate Housewives" in H.264 format.”) and 
a coder-decoder configured to format the received video content in the first format into a video signal in the second format in response to the information from the video sink indicating that the video sink supports the first display mode. (Walker, ¶ [0114], “The recording of "Desperate Housewives" may be translated into the formats suitable to be displayed by the user equipment devices in the home network. For example, a standard-definition user equipment devices may be provided with the recording of "Desperate Housewives" translated into standard definition.”)
Walker fails to explicitly disclose “the video signal in the second format comprising a plurality of frames, each of the frames including a specification to display the video signal in the first display mode embedded in a blanking interval of the frame”
In a similar field of endeavor Glen teaches:
the video signal in the second format comprising a plurality of frames, (Glen, col. 11, ln. 6–37, “The specific approach for achieving such in-band embedding of indication of video processing capabilities 31 may depend upon the operative video interconnect standard governing the interconnection 16 (if any). For example, embodiments whose interconnection conforms to the HDMI standard or the Consumer Electronics Association CEA 861 standard (Rev. D), the indication 31 could embed the information in one or more secondary data packets, referred to as "Info Frames" or "Info Packets", in the main channel of communication.”) each of the frames including a specification to display the video signal in the first display mode embedded in a blanking interval of the frame(Glen, col. 11, ln. 6–37, “the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for preparing various formats of content for various display devices as taught by Walker with the system for indicating format in the blanking interval of a frame as taught by Glen, the motivation is “transmitting the indication 31 during the initialization stage, and possibly only during that stage, is that the indication 31 is not likely to change during the period of interconnection of the devices” as taught by Glen (col. 11, ln. 11–16).

Regarding claim 27, Walker and Glen teaches:
The video source device of claims 18, wherein the video source device further comprises: a media reader configured to read the video content from a medium and supply the video content to the content source interface. (Glen, col. 13, ln. 56–67, “the video source device 12 need not be a CPU box of a PC, but instead may be a DVD player, HD DVD player, Blu-ray disc player, an intermediate video processor (e.g. DVDO.RTM. iScan.TM. VP50), or set-top box (possibly having digital video recording capabilities) for example, or other source of video data. Moreover, the video sink device 14 may be something other than an LCD television, such as another type of television, a monitor or an intermediate video processor for example.”)

Regarding claim 36, Walker discloses:
A video system, comprising: 
a video sink (Walker, ¶ [0105], “Television programming and other video and on-screen options and information may be displayed on display 610. Display 610 may be a monitor, a television, or any other suitable equipment for displaying visual images. In some embodiments, display 610 may be HDTV-capable.”) configured to supply information on display modes that the video sink supports for display of a received video signal, (Walker, ¶ [0113], “a server […] may determine the available formats of "Desperate Housewives" and compare the requirements of the available formats of "Desperate Housewives" and the capabilities of the user equipment devices in the home network to determine the most suitable formats of "Desperate Housewives" to record”)
to receive the video signal including a specification to display the video signal in a specified display mode, and to display the video signal in the specified display mode; (Walker, ¶ [0114], “The recording of "Desperate Housewives" may be translated into the formats suitable to be displayed by the user equipment devices in the home network. For example, a standard-definition user equipment devices may be provided with the recording of "Desperate Housewives" translated into standard definition.”) and 
a video source configured to: receive video content, including data specifying a first display mode, in a first format; (Walker, ¶ [0114], “the highest-quality format of "Desperate Housewives" may be recorded and later translated into the formats suitable for display by the user equipment devices in the home network.”)
receive from the video sink the information on display modes that the video sink supports for display of a received video signal; (Walker, ¶ [0113], “a server […] may determine the available formats of "Desperate Housewives" and compare the requirements of the available formats of "Desperate Housewives" and the capabilities of the user equipment devices in the home network to determine the most suitable formats of "Desperate Housewives" to record”) and
 in response to the information from the video sink indicating that the video sink supports the first display mode, format the received video content in the first format into a video signal in a second format (Walker, ¶ [0114], “The recording of "Desperate Housewives" may be translated into the formats suitable to be displayed by the user equipment devices in the home network. For example, a standard-definition user equipment devices may be provided with the recording of "Desperate Housewives" translated into standard definition.”) and 
transmit the video signal in the second format to the video sink. (Walker, ¶ [0113], “A user equipment device in the home network that requests the recording of "Desperate Housewives" may be provided with the format of "Desperate Housewives" in the most suitable format to be displayed on the user equipment device. For example, a high-definition user equipment device may be provided with the recording of "Desperate Housewives" in high definition and a cellular phone may be provided with the recording of "Desperate Housewives" in H.264 format.”)
Walker does not explicitly teach “wherein the video signal in the second format comprises a plurality of frames, each of the frames including a specification to display the video signal in the first display mode embedded in a blanking interval of the frame”.
In a similar field of endeavor Glen teaches:
wherein the video signal in the second format comprises a plurality of frames, (Glen, col. 11, ln. 6–37, “The specific approach for achieving such in-band embedding of indication of video processing capabilities 31 may depend upon the operative video interconnect standard governing the interconnection 16 (if any). For example, embodiments whose interconnection conforms to the HDMI standard or the Consumer Electronics Association CEA 861 standard (Rev. D), the indication 31 could embed the information in one or more secondary data packets, referred to as "Info Frames" or "Info Packets", in the main channel of communication.”) each of the frames including a specification to display the video signal in the first display mode embedded in a blanking interval of the frame (Glen, col. 11, ln. 6–37, “the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for preparing various formats of content for various display devices as taught by Walker with the system for indicating format in the blanking interval of a frame as taught by Glen, the motivation is “transmitting the indication 31 during the initialization stage, and possibly only during that stage, is that the indication 31 is not likely to change during the period of interconnection of the devices” as taught by Glen (col. 11, ln. 11–16).


Regarding claim 38, Walker and Glen teaches:
The video system of claim 36, where in the video sink (Walker, ¶ [0105], “Television programming and other video and on-screen options and information may be displayed on display 610. Display 610 may be a monitor, a television, or any other suitable equipment for displaying visual images. In some embodiments, display 610 may be HDTV-capable.”) is further configured to apply a set of image processing techniques (Glen, col. 3, ln. 16–39, “Video sink device 14 is an electronic device that receives video data over interconnection 16 and displays that data as video images. The device 14 is capable of performing video processing upon the received video data prior to displaying the images. The video processing of which the video sink device 14 is capable is wholly or partly the same as the video processing of which video source device 12 is capable (i.e. the video processing capabilities of devices 12 and 14 overlap).”, Walker, ¶ [0075], “Set-top box 204 may also contain a high-definition television tuner for receiving and processing high-definition television channels.”) by the sink to the video signal in response to the specification embedded in the blanking interval of the frames, (Glen, col. 11, ln. 6–37, “the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals.”) wherein the video sink displays the processed video signal. (Walker, ¶ [0114], “The recording of "Desperate Housewives" may be translated into the formats suitable to be displayed by the user equipment devices in the home network. For example, a standard-definition user equipment devices may be provided with the recording of "Desperate Housewives" translated into standard definition.”)

Regarding claim 39, Walker and Glen teaches:
The video system of claim 36, wherein portions of the video content corresponding to active video are compressed in the first format. (Glen, col. 3, ln. 16–39, “Video sink device 14 is an electronic device that receives video data over interconnection 16 and displays that data as video images. The device 14 is capable of performing video processing upon the received video data prior to displaying the images. The video processing of which the video sink device 14 is capable is wholly or partly the same as the video processing of which video source device 12 is capable (i.e. the video processing capabilities of devices 12 and 14 overlap).”, Walker, ¶ [0075], “Set-top box 204 may also contain a high-definition television tuner for receiving and processing high-definition television channels.”)

Claims 13–17, 23, and 31–33  are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2007/0157234) in view of Glen (8,479,253) further in view of Oh et al. (US 2018/0262731).
Regarding claims 13 and 31, Walker and Glen teaches:
The method of claim 1, 
The combination does not explicitly teach “wherein the data specifying a first display mode specifies a dynamic range for the display of the video content.”
In a similar field of endeavor Oh teaches:
wherein the data specifying a first display mode specifies a dynamic range for the display of the video content. (Oh, ¶ [0198], “Video processing of the source device 100 may include a method for changing image quality, such as wide color gamut (WCG), high dynamic range (HDR) or other post processing. In this case, video processing is not uniformly performed, but whether a video source can be played back on a display device is determined based on display information provided by the sink device, e.g., color gamut information or dynamic range information, and the image is converted into image quality suitable for the display device and provided thereto.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for preparing various formats of content for various display devices as taught by Walker with the system for indicating format in the blanking interval of a frame as taught by Glen further with the system that explicitly teaches specifying dynamic range, color gamut, transfer function, definition type, and frame rate, the motivation is “it is possible to perform video processing adapted to the display. That is, in the embodiments of the present invention, information exchange between the source and sink devices, video processing and display methods may be changed according to capabilities of the sink device 200.” as taught by Oh (¶ [0342]).

Regarding claims 14 and 32, Walker and Glen teaches:
The method of claims 1, 
The combination does not explicitly teach “wherein the data specifying a first display mode specifies a color gamut for the display of the video content.”
In a similar field of endeavor Oh teaches:
wherein the data specifying a first display mode specifies a color gamut for the display of the video content. (Oh, ¶ [0198], “Video processing of the source device 100 may include a method for changing image quality, such as wide color gamut (WCG), high dynamic range (HDR) or other post processing. In this case, video processing is not uniformly performed, but whether a video source can be played back on a display device is determined based on display information provided by the sink device, e.g., color gamut information or dynamic range information, and the image is converted into image quality suitable for the display device and provided thereto.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for preparing various formats of content for various display devices as taught by Walker with the system for indicating format in the blanking interval of a frame as taught by Glen further with the system that explicitly teaches specifying dynamic range, color gamut, transfer function, definition type, and frame rate, the motivation is “it is possible to perform video processing adapted to the display. That is, in the embodiments of the present invention, information exchange between the source and sink devices, video processing and display methods may be changed according to capabilities of the sink device 200.” as taught by Oh (¶ [0342]).

Regarding claims 15 and 33, Walker and Glen teaches:
The method of claim 1, 
The combination does not explicitly teach “wherein the data specifying a first display mode specifies a transfer function for the display of the video content.”
In a similar field of endeavor Oh teaches:
wherein the data specifying a first display mode specifies a transfer function for the display of the video content. (Oh, ¶ [0213], “information on video processing of the source device needs to be provided when the source device delivers the final video, processing information of a video processing unit, such as HDR information or WCG information, may be delivered using post_processing_type in the InfoFrame via the methods described in the embodiments. In addition, if color transformation function information such as a new electro-optical transfer function (EOTF) needs to be defined and used in association with the HDR information of the final video, information on a new color transformation function may be delivered using an interface information flag.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for preparing various formats of content for various display devices as taught by Walker with the system for indicating format in the blanking interval of a frame as taught by Glen further with the system that explicitly teaches specifying dynamic range, color gamut, transfer function, definition type, and frame rate, the motivation is “it is possible to perform video processing adapted to the display. That is, in the embodiments of the present invention, information exchange between the source and sink devices, video processing and display methods may be changed according to capabilities of the sink device 200.” as taught by Oh (¶ [0342]).

Regarding claim 16, Walker and Glen teaches:
The method of claim 1, 
The combination does not explicitly teach “wherein the data specifying a first display mode specifies a definition level for the display of the video content.”
In a similar field of endeavor Oh teaches:
wherein the data specifying a first display mode specifies a definition level for the display of the video content. (Oh, ¶ [0198], “the image is converted into image quality suitable for the display device and provided thereto”, [0190], “when one service is provided in HD or UHD, the capability information of the USBD may have a value of “HD or UHD”. The receiver may check which component is reproduced in order to render the UHD or HD service using the MPD”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for preparing various formats of content for various display devices as taught by Walker with the system for indicating format in the blanking interval of a frame as taught by Glen further with the system that explicitly teaches specifying dynamic range, color gamut, transfer function, definition type, and frame rate, the motivation is “it is possible to perform video processing adapted to the display. That is, in the embodiments of the present invention, information exchange between the source and sink devices, video processing and display methods may be changed according to capabilities of the sink device 200.” as taught by Oh (¶ [0342]).

Regarding claims 17 and 23, Walker and Glen teaches:
The method of claim 1, 
The combination does not explicitly teach “wherein the data specifying a first display mode specifies a frame rate for the display of the video content.”
In a similar field of endeavor Oh teaches:
wherein the data specifying a first display mode specifies a frame rate for the display of the video content. (Oh, ¶ [0229], “information exchange between the sink and source devices may be performed with respect to frame rate control (FRC) and multilayer video enhancement function using reserved bits. Here, the offset field or the value field is an arbitrary value and may be changed.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for preparing various formats of content for various display devices as taught by Walker with the system for indicating format in the blanking interval of a frame as taught by Glen further with the system that explicitly teaches specifying dynamic range, color gamut, transfer function, definition type, and frame rate, the motivation is “it is possible to perform video processing adapted to the display. That is, in the embodiments of the present invention, information exchange between the source and sink devices, video processing and display methods may be changed according to capabilities of the sink device 200.” as taught by Oh (¶ [0342]).


Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure:
US Patent Publication No. 2019/0028691 by Hinds et al., disclosing displays that support 2D and/or stereoscopic 2D content as well as one or more of High Dynamic Range (HDR) and Electro-Optical Transfer Function (EOTF) curves, as well as Wide Color Gamut (WCG), as well as various resolutions including SD, HD, or UHD, wherein the displays present (i.e., play back) the content in only one resolution (e.g., UHD), but can scale upwards (i.e., “upscale”) any content that is provided by network distribution section in a lower resolutions.
US Patent Publication No. 20170317835 by Nishio et al., disclosing a method for a sink device for authenticating the playback capabilities of a sink device before allowing ultra high definition content to be sent and displayed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426